RBC Capital Markets® Filed Pursuant to Rule433 Registration Statement No. 333-171806 The information in this preliminary terms supplement is not complete and may be changed. Preliminary Terms Supplement Subject to Completion: Dated March 28, 2011 Pricing Supplement Dated April , 2011 to the Product Prospectus Supplement ERN-ETF-1 Dated February 16, 2011, Prospectus Dated January 28, 2011, and Prospectus Supplement Dated January 28, 2011 $ Buffered Bullish Return Notes Each Linked to a Single Exchange Traded Fund, Due October 18, 2012 Royal Bank of Canada Royal Bank of Canada is offering three (3) separate Buffered Bullish Return Notes (the “Notes”). Each Note is a separate offering linked to the performance of one and only one Reference Asset named below. The Notes provide a one-for-one positive return if the price of the Reference Asset increases from the Initial Level to the Final Level, subject to the applicable Maximum Redemption Amount, specified below. The Notes do not pay interest, and investors are subject to a one-for-one loss of the principal amount of the Notes for any percentage decrease from the Initial Level to the Final Level of more than 15% between the Pricing Date and the Valuation Date. Any payments on the Notes are subject to our credit risk. Common Terms for All of the Notes: Issuer: Royal Bank of Canada Maturity Date: October 18, 2012 Pricing Date: April 15, 2011 Listing: None Issuance Date: April 20, 2011 Principal Amount: $1,000 per Note Investing in the Notes involves a number of risks. See “Risk Factors” beginning on page 1 of the prospectus supplement dated January 28, 2011, and “Additional Risk Factors Specific to the Notes” beginning on page PS-4 of the product prospectus supplement dated February 16, 2011. The Notes will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation (the “FDIC”) or any other Canadian or U.S. government agency or instrumentality. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that this terms supplement is truthful or complete. Any representation to the contrary is a criminal offense. Specific Terms for Each of the Notes: Reference Asset Initial Level Maximum Redemption Amount Buffer Percentage Buffer Level CUSIP Principal Amount Price to Public Agent’s Commission Proceeds to Royal Bank of
